Opinion issued July 23, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-15-00530-CV
                           ———————————
              IN RE SUNSET NURSING HOME, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relator, Sunset Nursing Home, Inc., has filed a petition for a writ of

mandamus, contending that respondent, the Honorable Patrick Sebesta, abused his

discretion in striking Sunset’s amended pleadings and withholding discoverable

documents and information from Sunset.1



1
      The underlying case is Sunset Nursing Home, Inc. v. Rebecca Ann, Inc., Donald
      Grether, Paul A. Heinig, and Plantation Health Care, Inc., cause number 72817,
      We deny the petition.

                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Brown.




      in the 239th District Court of Brazoria County, the Honorable Patrick Sebesta,
      presiding.
                                         2